Citation Nr: 0530290	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  03-13 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected fracture of the right third, fourth and 
fifth metacarpals, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for gastritis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

According to official records, the veteran served on active 
duty in the United States Army from August 1995 to May 2002; 
according to an October 2003 statement from his 
representative, he is currently on active duty.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois which denied an increased disability rating 
for the veteran's service-connected fracture of the right 
third, fourth and fifth metacarpals and denied service 
connection for gastritis.

The veteran was scheduled for a Travel Board hearing at the 
RO in November 2003.  He canceled the hearing in October 2003 
because he had been called back to active duty.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

This case was previously before the Board in February 2005.  
At that time, the case was remanded for in order to notify of 
the revised rating criteria for ankylosis and limitation of 
motion of the digits of the hand; to consider a potential 
hearing request from the veteran; to obtain updated service 
medical records; and to schedule the veteran for a VA 
gastrointestinal examination.

As alluded to above, there is some indication in the record 
that the veteran has been called back to active duty.  Two 
attempts to ascertain whether the veteran is currently on 
active duty appear to have been made.  Phone calls were 
placed to the veteran's spouse in May 2005 and July 2005, who 
confirmed the veteran's active duty but did not indicate 
where the veteran was serving or how long his service 
commitment was.  No further attempts were made to verify the 
veteran's active duty status.

To proceed to a decision on this case while the veteran is 
potentially serving his country, and without benefit of 
notification of regulatory changes or the opportunity to 
present for a personal hearing and a VA examination, would 
constitute a grave due process violation.  

This case is therefore REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the appropriate 
service department in order to 
determine whether the veteran is 
currently serving on active duty.

If active duty is not demonstrated, 
documentation of such should be 
obtained and associated with the claims 
folder.  

If active duty status is demonstrated, 
VBA should contact the veteran at his 
current location (if feasible) in order 
to ascertain as to whether he wishes to 
proceed with his appeal at this time.  
If the veteran responds in the negative 
or fails to respond, VBA should hold 
the veteran's case until he separates 
from active duty.  If the veteran 
wishes to proceed with his appeal 
despite active duty status, VBA should 
proceed with the following actions:

a.  The veteran should be 
informed of the most recent 
change in the regulations 
governing ankylosis and 
limitation of motion of the 
digits of the hands and 
fingers.  In conjunction with 
such notification, the 
veteran should be provided 
with a copy of the revised 
regulations, and he should be 
informed that he may submit 
additional evidence that 
addresses the revised 
regulations.  VBA should also 
ascertain whether the veteran 
wants a personal hearing in 
regards to his claims.  If 
so, and if feasible, a 
hearing should be scheduled 
at a RO consistent with the 
veteran's current location.

b.  VBA should request the 
veteran's service medical 
records for his second period 
of active duty beginning 
around October 2003, if such 
are reasonably available.

c.  Upon completion of the 
above development, VBA should 
schedule the veteran for an 
examination to determine the 
existence, nature and 
etiology of any current 
gastrointestinal disability.  
Arrangements should be made 
with the service department 
or other agency to complete 
the examination, if such is 
feasible.  The claims folder 
should be made available to 
the examiner.  The examiner 
should express an opinion as 
to whether any diagnosed 
gastrointestinal disability 
is as least as likely as not 
related to the veteran's 
active service.  A report of 
the examination should be 
associated with the veteran's 
VA claims folder.

2.  After the above development has been 
completed, and after undertaking any 
additional evidentiary development 
deemed to be appropriate based on the 
then current state of the record, VBA 
should readjudicate the claims which are 
the subject of this remand, taking into 
consideration any and all evidence which 
has been added to the record since its 
last adjudicative action.  If the 
benefits sought on appeal remain denied, 
the veteran should be provided a 
supplemental statement of the case and 
given an appropriate opportunity 
to respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (5).
 
 
 
 

